    Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 1 of 11 PageID# 192




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

UNITED STATES OF AMERICA,                                   )
                                                            )
        v.                                                  )       Case No. 1:20-cr-169
                                                            )       Honorable Liam O’Grady
RYAN MOURER,                                                )
                                                            )
                         Defendant.                         )


                         DEFENDANT’S POSITION ON SENTENCING

        Ryan Mourer is before the Court having pleaded guilty to one count of conspiracy to

distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Mr. Mourer accepts responsibility for his actions, is genuinely remorseful, and is prepared to

accept the consequences of his behavior.

        For the reasons outlined below, Mr. Mourer, through counsel, submits that a sentence of

120 months, the statutory mandatory minimum, is sufficient but not greater than necessary to

achieve the goals of sentencing. A sentence of 120 months is a significant and severe punishment.

It will, however, allow Mr. Mourer ample opportunity to avail himself of the rehabilitative

resources within the Bureau of Prisons, address the root cause of his conduct – namely, his own

addiction - and give him a chance to, once again, contribute positively to society upon release.

        This memorandum will first argue that a horizontal departure to Criminal History Category

(CHC) III is appropriate because CHC IV substantially over-represents the seriousness of Mr.

Mourer’s criminal history. Should the Court grant the motion for departure, Mr. Mourer’s advisory

guideline range would be 120-135 months. 1 Notwithstanding the Court’s ruling on the motion for



1
 The advisory guideline range that results would be 108-135 months, but the mandatory minimum limits the low
end of the range to 120 months.

                                                       1
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 2 of 11 PageID# 193




departure, counsel will argue that consideration of 18 U.S.C. § 3553(a) factors weigh in favor of a

sentence of 120 months.

         I.        MOTION FOR HORIZONTAL DEPARTURE IN CRIMINAL HISTORY
                   CATEGORY (FROM IV TO III)

        Placing Mr. Mourer in Criminal History Category IV substantially over-represents the

seriousness of his criminal history. The nature of Mr. Mourer’s prior offenses does not rise to the

level of seriousness that would warrant a Category IV designation. Accordingly, a downward

departure to Criminal History Category III is appropriate.

        A downward departure under section 4A1.3 is appropriate when a defendant’s criminal

history category substantially over-represents the seriousness of the defendant’s criminal history

or the likelihood that he will commit other crimes. U.S.S.G. § 4A1.3(b). In discussing the

procedure for a departure under 4A1.3, the Guidelines specifically point out that “the court should

consider that the nature of the prior offenses rather than simply their number is often more

indicative of the seriousness of the defendant’s criminal record.” U.S.S.G. § 4A1.3, Commentary,

2(B).

              A. Criminal History Category IV Substantially Over-Represents the Seriousness of
                 Mr. Mourer’s Criminal History.

        In United States v. Nelson, 166 F. Supp. 2d 1091 (E.D. Va. 2001), the court granted a

motion for downward departure based upon over-representation of criminal history from Criminal

History Category VI to Criminal History Category III. In a review of the criminal records of drug

defendants classified in Categories III through VI, this Court noted that Mr. Nelson’s prior record,

which included escape from police custody and damage to a police vehicle, speeding to elude

police officers, drug charges, and a malicious wounding conviction, stood in “sharp contrast” with

defendants classified in Criminal History Category V. Id. at 1097. This Court concluded that since



                                                 2
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 3 of 11 PageID# 194




Mr. Nelson had no offenses involving firearms, drug distribution, or “deviant sexual behavior,”

Mr. Nelson’s record was not comparable to offenders properly classified in Category V, despite

Mr. Nelson’s drug possession offenses. Id. at 1098.

       Similarly, in United States v. Wilkerson, 183 F. Supp. 2d 373, 380-81 (D. Mass. Jan. 10,

2002), a District Court in Massachusetts granted a downward departure from Category VI to

Category IV, finding that the seriousness of the defendant’s criminal history was over-represented

where the defendant had convictions for possession of cocaine with intent to distribute, operating

a motor vehicle on a suspended license, operating to endanger, receiving stolen property, larceny,

possession of burglarious tools, and other motor vehicle and drug charges. Noting Mr. Wilkerson’s

lack of convictions for crimes of violence, the court remarked that criminal history downward

departures have been granted for defendants whose records included convictions for armed

robbery and assault with a deadly weapon. Id. at 381. The court found that placing Mr. Wilkerson

in the same category as an individual “with a succession of violent crimes, for which they received

multiple lengthy sentences” would be “out of proportion to his real culpability.” Id.

       Even in a case where the defendant was convicted of conspiring to commit assault in aid

of racketeering and attempting to commit assault with a dangerous weapon, a District Court in

New York granted a downward departure from Category V to Category IV. United States v.

DeJesus, 75 F. Supp. 2d 141, 142 (S.D.N.Y. July 26, 1999). The court noted that defendants who

fall in Category V, “the highest category of criminal offender short of a career criminal,” typically

have a history of “serious crimes requiring lengthy imprisonment.” Id. at 144. Although the

defendant had a criminal history which included a combination of violence and drug offenses

(convictions for third degree assault, attempted sale of marijuana, and attempted criminal sale of

a controlled substance), the court considered placement in Category V to be inappropriate.



                                                 3
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 4 of 11 PageID# 195




       In this case, Mr. Mourer’s record does not warrant placement in Category IV. While the

defendant in Nelson had a number of infractions and minor offenses, he also had convictions for

much more serious offenses, including drug charges and malicious wounding. The defendant in

Wilkerson had multiple drug charges, and the defendant in DeJesus had convictions for crimes of

violence and attempted sale of drugs. In reviewing the records of some defendants in Category IV,

the Court found that although some of the defendants in Category IV had committed crimes of

fraud, defendants who received a Category IV designation commonly had convictions for crimes

of violence and drug possession and distribution.     The Court in Nelson noted that Mr. Nelson

lacked a record rising to the level of seriousness appropriate to the Category IV classification.

Nelson, 166 F. Supp. 2d at 1098. Similarly, Mr. Mourer’s criminal history points are derived from

convictions for theft, evading arrest, and drug possession (less than one gram). His record is devoid

of convictions for crimes of violence, deviant sexual behavior, or drug distribution.

       In Nelson, this court made clear that Criminal History Categories IV, V, and VI are reserved

for individuals with prior offenses involving firearms, drug distribution, or deviant sexual

behavior. Nelson, 166 F. Supp. 2d at 1097-8 (reviewing the criminal histories of Gil Daughtry,

Vincint Buckler, DeAndre Majett, and Ryan Hume). Although Mr. Mourer has a criminal record,

that caliber of crimes is not present in Mr. Mourer’s criminal history.

           B. Mr. Mourer’s Criminal History Points Derive from One Brief Time Period Fifteen
              Years Ago

       Mr. Mourer takes full responsibility for his criminal history. However, it merits attention

that all of his nine criminal history points are due to several incidents that all occurred within a

few months of each other. From late 2004 to mid-2005, Mr. Mourer, suffering from a

methamphetamine addiction and making poor decisions, was involved with the theft of vehicles.

While that does not excuse the offenses, it does provide context for the short burst of incidents

                                                 4
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 5 of 11 PageID# 196




which occurred during a brief period, and which directly contributed to all of Mr. Mourer’s

criminal history points. These points are not the result of violent or drug offenses, or even due to

frequent and periodic offenses. They are due to a number of bad decisions during a very short

period of time, over fifteen years ago, and should not cause Mr. Mourer to be placed in Category

IV, “in the company of violent offenders, drug kingpins and perpetrators of far more serious

offenses,” see United States v. Paulino-Duarte, S100CR686, 2001 U.S. Dist. LEXIS 3208, at *10

(S.D.N.Y. mar. 26, 2001).

       Placing Mr. Mourer in Category IV would produce a result incongruous with the

seriousness of his criminal record. The seriousness of Mr. Mourer’s record is not comparable to

offenders properly classified within Category IV, and he should therefore receive a downward

departure to Criminal History Category III.


         II.     APPLICATION OF U.S.C. § 3553(a) FACTORS

   As the Court is well aware, federal courts must consider the recommended guideline range as

one of seven statutory factors enumerated in 18 U.S.C. § 3553(a). United States v. Booker, 543

U.S. 220, 259-60 (2005). The other factors include: (a) the nature and circumstances of the offense

and the history and characteristics of the defendant; (b) the kinds of sentences available; (c) the

need to avoid unwarranted sentencing disparities; (d) the need for restitution; and (e) the need for

the sentence to reflect the following: the seriousness of the offense; to promote respect for the law

and to provide just punishment for the offense, to afford adequate deterrence, to protect the public

from further crimes of the defendant and to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment.         18 U.S.C. § 3553(a).

Application of these factors to Mr. Mourer’s case support a sentence of no more than 120 months.




                                                 5
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 6 of 11 PageID# 197




   A. The History and Characteristics of the Defendant and the Nature and Circumstances of the
      Offense

        Ryan Mourer is a 43-year old man, described by friends and family as a good, caring,

respectful, and hard-working, family man. See Letters from Family and Friends, attached hereto

as Exhibit A. At the same time, his loved ones also recognize that Mr. Mourer became deeply

depressed with the loss of his mother, father, and family business. Mr. Mourer acknowledges that

these losses precipitated his return to methamphetamine abuse which, in turn, resulted in his

methamphetamine distribution. While it does not excuse his conduct in any way, Mr. Mourer’s

addiction is undeniably a part of his poor decision-making, and consequently, a part of this offense.

       Mr. Mourer grew up in Texas, near his grandparents and extended family members. Mr.

Mourer’s parents divorced when he was approximately three-years old. PSR ¶ 54. Although Mr.

Mourer’s father remained in his life, his father did not pay child support. PSR ¶ 56. Consequently,

Mr. Mourer grew up poor. Indeed, his mother worked, but the family could not always make ends

meet, and sometimes his family relied on donations from the local church for food.                Id.

Nevertheless, Mr. Mourer’s basic needs were met, and the family – immediate and extended - was

close-knit. PSR ¶ 57. Overall, Mr. Mourer had a happy childhood.




                                                 6
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 7 of 11 PageID# 198




Pictures of Mr. Mourer with his sister and with his grandparents



        In high school, Mr. Mourer was involved in sports, including football and track, until he

was about 15 or 16. Thereafter, Mr. Mourer elected to get a job; he worked after school and on

the weekends. First, he was employed by an Italian restaurant. Next, he worked in the local

grocery store as a bagger and stocker.            Notwithstanding a close-knit family and a fairly busy

schedule, with school and employment, Mr. Mourer began experimenting with drugs and alcohol.

Eventually, he was introduced to methamphetamine, the substance that would become his drug of

choice later in life. PSR ¶ 65. Fortunately, Mr. Mourer’s drug use in high school remained

recreational and did not derail his graduation. Subsequently, Mr. Mourer worked at a fireplace

installation company before joining the United States Marine Corps. PSR ¶¶ 68, 72. While in the

military, Mr. Mourer did not abuse drugs. PSR ¶ 65.

    After four years in the military, which included a tour overseas, Mr. Mourer returned home to

his wife in Texas on an honorable discharge.              The couple raised three children together – two

daughters from Mr. Mourer’s wife’s previous relationship and a daughter born of their union. Mr.

                                                         7
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 8 of 11 PageID# 199




Mourer took his responsibilities seriously; he is described as an excellent father by his ex-wife and

his three daughters. See Exhibit A. Despite his involvement with his family, after his discharge

from the Marine Corps, Mr. Mourer’s substance use escalated.              And while in throes of

methamphetamine addiction, he was convicted of the rash of theft and evading offenses in 2004

and 2005 which account for all of his criminal history points.

   Upon release from prison, Mr. Mourer joined his father’s non-emergency medical transport

company. PSR ¶ 70. During his time with the company, Mr. Mourer grew the business by adding

new accounts and generating business. Id. Meanwhile, Mr. Mourer was also working to better

himself; he completed an Associate of Arts degree in 2010 and Bachelor of Arts degree in 2013.

PSR ¶ 69. Mr. Mourer continued to work with the company after his father’s death in 2013. But

years later, he and his father’s business partner had a dispute, and Mr. Mourer left the company in

2019. The decision left Mr. Mourer essentially penniless and distraught about the loss of his

father’s company. PSR ¶ 70. Coupled with his mother’s death a few years earlier in 2017, Mr.

Mourer sunk into a depression and resorted to old habits, namely methamphetamine abuse.

Eventually, Mr. Mourer turned to selling methamphetamine as a source of income and to support

his own habit.

       Mr. Mourer’s conduct, selling methamphetamine on the darknet, was undoubtedly serious.

He has accepted responsibility for his actions, he recognizes that his addiction contributed to his

poor decision-making, and he understands that he will receive a significant punishment from the

Court. His past, however, shows that he has the potential to be a productive member of society.




                                                 8
    Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 9 of 11 PageID# 200




     B. The Need to Promote Respect for the Law, Provide Just Punishment, Protect the
        Community and Provide Adequate Deterrence

         A sentence of 120 months provides just punishment for Mr. Mourer’s offense and will

deter him from committing future crimes. It is a significant sentence that reflects the seriousness

of the offense. Such a sentence sends a message that dealing methamphetamine online can result

in many years in jail, and thereby, promotes respect for the law and provides general deterrence.

         Further, a ten-year period of incarceration will certainly protect the public and provide

specific deterrence. This sentence would be the longest sentence Mr. Mourer has ever received.

This current period of incarceration – particularly under the conditions of confinement that exist

given the COVID-19 pandemic – and the knowledge that he will be serving a multi-year sentence

has already provided deterrence. 2

         Moreover, the notion that significant incarceration is necessary to achieve general

deterrence is not supported by empirical research. “Increases in the severity of punishment do not

yield significant marginal deterrent effects.”               Michael Tonry, Purposes and Functions of

Sentencing, 34 Crime & Just. 1, 28 (2006). Instead, it is the certainty of punishment that offers

greater deterrence than the severity of punishment. See Zvi D. Gabbay, Exploring the Limits of

Restorative Justice Paradigm: Restorative Justice and White Collar Crime, 8 Cardozo J. Conflict

Resol. 421, 447-48 (2007) (“[C]ertainty of punishment is empirically known to be a far better

deterrent than its severity.”).

         Finally, Mr. Mourer intends to use his period of incarceration to obtain drug treatment.

Ten years of incarceration is a sufficient period of time to accomplish this goal as well.


2
 Throughout Mr. Mourer’s incarceration, the conditions at the Alexandria Detention Center have resembled those of
solitary confinement. There have been no personal visits from friends and family, no professional visits, no classes,
and no group programs. Most opportunities for recreation, a break from the monotony of jail life, have been strictly
curtailed. Furthermore, lengthy lockdowns—in which inmates are locked in their cells for up to 23 hours each
day—have been used routinely to limit infection.

                                                         9
 Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 10 of 11 PageID# 201




                                      CONCLUSION

       A sentence of 120 months, followed by a period of supervised release, is sufficient but not

greater than necessary to achieve the goals of sentencing. Mr. Mourer also respectfully requests

that the Court recommend that Mr. Mourer be designated to a facility near family and friends in

Texas, specifically FCI Seagoville or FCI Bastrop, and be allowed to participate in the Residential

Drug Abuse Program.



                                                     Respectfully submitted,
                                                     RYAN MOURER

                                                     By Counsel,
                                                     Geremy C. Kamens,
                                                     Federal Public Defender


                                             By:
                                                                   /s/________
                                                     Brooke Sealy Rupert
                                                     Attorney for Defendant
                                                     Virginia Bar No. 79729
                                                     Office of the Federal Public Defender
                                                     1650 King Street, Suite 500
                                                     Alexandria, VA 22314
                                                     (703)600-0849 (telephone)
                                                     (703)600-0880 (facsimile)
                                                     Brooke_rupert@fd.org




                                                10
  Case 1:20-cr-00169-LO Document 26 Filed 05/12/21 Page 11 of 11 PageID# 202




                                   CERTIFICATE OF SERVICE


          I hereby certify that on May 12, 2021, I will electronically file the foregoing with the

Clerk of court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:


          Philip Alito, Esquire
          United States Attorney’s Office
          2100 Jamieson Avenue
          Alexandria, VA 22314

A copy will be sent to:

          Shanna Koch
          United States Probation Officer
          401 Courthouse Square, 3rd Floor
          Alexandria, VA 22314


          Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy of the

foregoing pleading will be delivered to Chambers within one business day of the electronic

filing.



                                                                      /s/________
                                                        Brooke S. Rupert
                                                        Attorney for Defendant
                                                        Virginia Bar No. 79729
                                                        Office of the Federal Public Defender
                                                        1650 King Street, Suite 500
                                                        Alexandria, VA 22314
                                                        (703) 600-0849 (telephone)
                                                        (703) 600-0880 (facsimile)
                                                        Brooke_rupert@fd.org




                                                   11
